Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10-17-2021. Claims 1-12 are currently pending and have been examined.

Priority
Acknowledgment is made of Applicant's claim for a domestic priority date of 5-31-2013.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


classifying the first trader, the second trader, and the third trader as at least the following trading types:

i) a first trading type, wherein traders of the first trading type are subject to a decline ratio calculation for crossing their passive IOIs, wherein the decline ratio calculation identifies how many eligible aggressive IOIs have been previously declined by each trader of the first trading type out of a total number of all eligible aggressive IOIs that have been offered to such trader during a pre-determined time period, 

ii) a second trading type, wherein traders of the second trading type are subject to at least 25 one pre-determined criterion for crossing their passive IOIs;

calculating, for each trader of the first trading type, a decline ratio based on the decline ratio calculation, receiving, from a fourth trader, a fourth IOI for the at least one first financial instrument;

designating, in real-time, the fourth IOI as an aggressive IOI, wherein the aggressive IOI is available to be immediately crossed at the first price, the second price, and the third price;

determining, in real-time, from the group selected from the first passive IOI, the second passive IOI and the third passive IOI, an allocation of the aggressive IOI to:

i) a plurality of traders of the first trading type based at least in part on the decline ratio of each trader from the plurality of traders of the first trading type,

 or ii) (a) the plurality of traders of the first trading type based at least in part on the decline ratio of each trader from the plurality of traders of the first trading type the at least one trader of the first trading type,

 and (b) at least one trader of the second trading type based at least in part on the at 15 least one pre-determined criterion associated with the at least one trader of the second trading type;

communicating notifications for at least a portion of the aggressive IOI based at least in part on the allocation;



re-calculating, in real-time when the decline response is received, based at least in part on the decline response, the decline ratio of each trader of the plurality of traders of the first trading type who has declined the at least portion of the aggressive IOI that has been offered to cross;

With:

wherein the first limit order and the second limit order are not immediately executable;

calculate, by at least one improved matching computer system, for each of the first trading entity and the second trading entity, a decline ratio based on a decline ratio calculation, wherein the decline ratio calculation identifies at least one of:

i) a first ratio of eligible aggressive IOIs that have been previously declined or cancelled by each trading entity to a total number of all eligible aggressive IOIs that have been associated with such trading entity during a first pre-determined time period, 

ii) a second ratio of orders that have been previously declined or cancelled by each trading entity to a total number of orders that have been associated with such trading entity during a second pre-determined time period, 

iii) a third ratio of eligible aggressive IOIs that have been previously declined or cancelled by each trading entity to a total number of accepted eligible aggressive IOIs that have been associated with such trading entity during a third pre-determined time period,

 iv) a fourth ratio of orders that have been previously declined or cancelled by each trading entity to a total number of executed orders that have been associated with such trading entity during a fourth pre-determined time period, or v) any combination thereof;

electronically receive, by the at least one improved matching computer system, over the computer network, from a third trading computer system of a third trading entity, at least one of a third IOI or a third limit order for the at least one first financial instrument;

automatically designate, by the at least one improved matching computer system, in real- time, the third IOI as an aggressive IOI, wherein the aggressive IOI is available to be immediately crossed at the first price, the second price, and the third price;

wherein the third limit order is immediately executable;

automatically determine, by the at least one improved matching computer system, in real- time, from the first limit order or the second limit order, a second allocation of the 

automatically calculate, by the at least one improved matching computer system, in real- time, a second financial compensation to each trading entity whose limit order crossed with the at least portion of the third limit order.

Doing so expands the utility of the invention.

Conclusion
Prior art made of record and not relied upon that is considered pertinent to patentee’s disclosure can be found on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 2:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's su-pervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691